Citation Nr: 0811000	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  05-19 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to July 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in May 2005, a statement of the case 
was issued in May 2005, and a substantive appeal was received 
in June 2005.  The veteran's case is currently advanced on 
the docket, pursuant to his motion and the requirements of 38 
C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  Hearing loss disability was not manifested during service 
or for many years after service, nor is hearing loss 
disability otherwise causally or etiologically related to 
service. 

2.  Tinnitus disability was not manifested during service or 
for many years after service, nor is tinnitus disability 
otherwise causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by 
service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2007).  

2.  Tinnitus disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in February 2005.  While this notice does not provide 
any information concerning the evaluation or the effective 
date that could be assigned should service connection be 
granted, Dingess v. Nicholson, 19 Vet. App. 473 (2006), since 
this decision affirms the RO's denial of service connection, 
the veteran is not prejudiced by the failure to provide him 
that further information.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the some of the veteran's 
service medical records, post-service VA medical records, and 
post-service private medical records.  The evidence of record 
also contains a report of VA examination performed in March 
2005.  The March 2005 examination report obtained is thorough 
and contains sufficient information to decide the issues on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  The 
veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the veteran's appeal.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.



Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. § 1110, 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 
C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's 
Under Secretary for Health determined that it was appropriate 
to consider high frequency sensorineural hearing loss an 
organic disease of the nervous system and therefore a 
presumptive disability.  

The veteran has claimed entitlement to hearing loss and 
tinnitus due to exposure to noise from artillery during 
active service.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

A service Report of Physical Examination for separation 
purposes dated in July 1946 reflects that the veteran scored 
15/15 on the whispered voice test for both ears.  His ears, 
nose, and throat were clinically evaluated as normal.  No 
additional service medical records were available for review.  
Efforts to obtain service medical records from all potential 
sources were unsuccessful.  The National Personnel Records 
Center (NPRC), St. Louis, Missouri, in response to VA 
requests, reported the records may have been destroyed in a 
fire at the Records Center in 1973.  NPRC could not confirm 
the existence of such records; only the fact that if they had 
been stored at the Records Center, they would have been 
stored in an area damaged by the fire.  

VA outpatient treatment records dated in December 2004 
reflect that the veteran was assessed with severe to profound 
sensorineural hearing loss in the right ear and moderate to 
profound sensorineural hearing loss in the left ear.  

The veteran underwent a VA examination in March 2005.  He 
reported hearing difficulty in the right ear for over 40 
years, and hearing loss in the left ear for over 20 years.  
He stated his history of noise exposure while in the service 
included exposure to artillery fire, rifle fire, mortar 
rounds, and near-by bomb explosions while in combat in World 
War II.  He claimed that, as a civilian, he worked for 30 
years driving heavy equipment and running "big saws" 
without hearing protection.  He reported a history of ear 
infections in the right ear over the previous 10 years.  He 
stated that he could not recall a specific date of onset of 
tinnitus, however, he has had constant ringing in his ears 
bilaterally for approximately 10 years.  

Audiometric testing showed pure tone thresholds, in decibels, 
as follows, with a right ear average of 95+ decibels and a 
left ear average of 61 decibels:


HERTZ

500
1000
2000
3000
4000
RIGHT
80
95
105+
105+
105+
LEFT
40
45
55
65
80

The examiner opined that other factors (i.e. age, noise 
exposure as a civilian) were the cause of his current hearing 
loss and tinnitus and it is not likely that current hearing 
loss or complaint of tinnitus was caused by military acoustic 
trauma.  

Private medical records from Central Valley ENT dated in June 
2006 reflect a diagnosis of mild impairment in the low and 
mid frequencies to a severe hearing loss in the high 
frequencies for the left ear, and a sloping pattern ranging 
from a moderate loss in the low tones to a severe to profound 
loss at 2,000 Hertz and above for the right ear.  

The record also contains an undated record of treatment with 
H. Lee McLeod, Ph.D., CCC-A.  There is no indication that Dr. 
McLeod reviewed the available documents from the veteran's 
claims file.  Dr. McLeod diagnosed bilateral moderate to 
profound sensorineural hearing loss with greater hearing loss 
in the right ear.  Dr. McLeod opined that it was as likely as 
not that hearing loss resulted from exposure while in the 
military when the veteran experienced high levels of noise 
exposure during combat.  

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

The Board notes that the March 2005 VA examiner reviewed the 
available documents from the veteran's claims file while 
there is no indication that Dr. McLeod did so.  Furthermore, 
the Board finds it significant that Dr. McLeod's statement 
includes no rationale or even recognition of the veteran's 
post-service noise exposure.  The Board therefore finds that 
the March 2005 VA examination findings are entitled to more 
weight than the undated findings by Dr. McLeod.  

Additionally, the Board notes that the lack of any evidence 
of continuing hearing loss for over 58 years between the 
period of active duty and the evidence showing hearing loss 
and tinnitus is itself evidence which tends to show that no 
hearing loss and tinnitus were incurred as a result of 
service.  Moreover, there is no medical evidence showing that 
hearing loss manifested itself to a degree of 10 percent or 
more within one year from the date of separation from active 
service, and therefore service connection for hearing loss 
may not be presumed to have had its onset in service.  38 
U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

Further, the "absence" of evidence or "negative" evidence 
of any tinnitus and hearing loss during service in this case 
is supported by affirmative evidence, consisting of the 
separation examination report which included normal 
audiometric testing.  Although the veteran has asserted that 
his hearing loss and tinnitus are due to acoustic trauma in 
service, the fact remains, however, that there is no record 
of complaints of hearing loss and tinnitus during service, 
and he has not provided any medical evidence, whatsoever, 
showing findings or a diagnosis of hearing loss until 
December 2004 or tinnitus until he underwent a VA examination 
in March 2005.   

Finally, the Board believes it significant that the March 
2005 medical examiner opined that the current bilateral 
hearing loss and tinnitus were not etiologically related to 
service.  The Board finds that this opinion is entitled to 
more weight than the private opinion since it was based on a 
review of the file and included recognition of post-service 
noise exposure. The Board has considered the veteran's own 
lay statements to the effect that his bilateral hearing loss 
and tinnitus are causally related to his active service; 
however, it is noted that the veteran has not been shown to 
have the medical expertise necessary to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision for the issues adjudicated by this decision.  38 
U.S.C.A. § 5107(b).


ORDER

Service connection for hearing loss is not warranted.  

Service connection for tinnitus is not warranted.  

The appeal is denied as to both issues. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


